

Exhibit 10.1        
















ASSET PURCHASE AGREEMENT
(Tyler Terminal and Tankage)
between
DELEK REFINING, LTD.
as Seller,
and
DELEK MARKETING & SUPPLY, LP
as Buyer
Dated as of July 26, 2013
 
 
  







HOU02:1274360    

--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I DEFINED TERMS1
1.1Defined Terms    1
ARTICLE II TRANSFER OF ASSETS AND AGGREGATE CONSIDERATION6
2.1Sale of Assets    6
2.2Transferred Assets    6
2.3Excluded Assets    8
2.4No Assumption of Liabilities    8
2.5Consideration.    8
ARTICLE III CLOSING9
3.1Closing    9
3.2Deliveries by the Seller    9
3.3Deliveries by the Buyer    9
3.4Prorations    10
3.5Reimbursement    10
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER10
4.1Organization    10
4.2Authorization    10
4.3No Conflicts or Violations; No Consents or Approvals Required    11
4.4Absence of Litigation    11
4.5Bankruptcy    11
4.6Brokers and Finders    11
4.7Title to Transferred Assets.    11
4.8Permits    11
4.9Condition of Transferred Assets    12
4.10Compliance with Applicable Law    12
4.11Compliance with Environmental Law    12
4.12WAIVERS AND DISCLAIMERS    12
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER13
5.1Organization    13
5.2Authorization    13
5.3No Conflicts or Violations; No Consents or Approvals Required    13
5.4Absence of Litigation    14
5.5Brokers and Finders    14
5.6Environmental Consent Decree    14
ARTICLE VI COVENANTS14
6.1Additional Agreements    14
6.2Further Assurances    14
6.3Cooperation on Tax Matters    15
6.4Cooperation for Litigation and Other Actions    15
6.5Retention of and Access to Books and Records.    15
6.6Tanks Under Construction    16
6.7Environmental Consent Decree    16
6.8Permits    16
ARTICLE VII INDEMNIFICATION17

HOU02:1274360    i

--------------------------------------------------------------------------------



7.1 Indemnification of Buyer and Seller    17
7.2Defense of Third-Party Claims    17
7.3Direct Claims    18
7.4Limitations    18
7.5Tax Related Adjustments    19
ARTICLE VIII MISCELLANEOUS19
8.1Expenses    19
8.2Notices    19
8.3Severability    20
8.4Governing Law    20
8.5Arbitration Provision    21
8.6Confidentiality.    21
8.7Parties in Interest    22
8.8Assignment of Agreement    22
8.9Captions    22
8.10Counterparts    23
8.11Integration    23
8.12Amendment; Waiver    23
8.13Survival of Representations and Warranties    23
ARTICLE IX INTERPRETATION23
9.1Interpretation    23
9.2References, Gender, Number    24


Schedules:
Schedule 2.2(a)    —    Terminal
Schedule 2.2(b)    —    Tankage
Schedule 2.2(f)    —    Third Party Claims







HOU02:1274360    ii

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
(Tyler Terminal and Tankage)
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of July 26, 2013, is
made and entered into by and between Delek Refining, Ltd., a Texas limited
partnership (the “Seller”), and Delek Marketing & Supply, LP, a Delaware limited
partnership (the “Buyer”). The above-named entities are sometimes referred to in
this Agreement each as a “Party” and collectively as the “Parties.”
WHEREAS, the Seller is the owner of a refinery and certain tanks, terminal and
logistics and other related assets near Tyler, Texas (the “Tyler Refinery”);
WHEREAS, Buyer wishes to purchase certain assets associated with and adjacent to
the Tyler Refinery; and
WHEREAS, the Parties wish to amend certain provisions of the Omnibus Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein and in the Restated Omnibus Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

HOU02:1274360    1

--------------------------------------------------------------------------------



ARTICLE I

1.1    Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective meanings herein specified, with each such definition to be
equally applicable both to the singular and the plural forms of the term so
defined.
“Action” means any claim, action, suit, investigation, inquiry, proceeding,
condemnation or audit by or before any court or other Governmental Authority or
any arbitration proceeding.
“Affiliate” means, with to respect to а specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (i) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any Person and (iii) the ability to direct the
business and affairs of any Person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, Delek
US and its subsidiaries (other than the General Partner and the Partnership and
its subsidiaries), including the Seller, on the one hand, and the General
Partner and the Partnership and its subsidiaries, including the Buyer, on the
other hand, shall not be considered Affiliates of each other.
“Agreement” has the meaning set forth in the preamble.
“Ancillary Documents” means, collectively, the Buyer Ancillary Documents and the
Seller Ancillary Documents.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, decree, Permit, requirement, or other governmental
restriction or any similar form of decision of, or any provision or condition
issued under any of the foregoing by, or any determination by any Governmental
Authority having or asserting jurisdiction over the matter or matters in
question, whether now or hereafter in effect and in each case as amended
(including, without limitation, all of the terms and provisions of the common
law of such Governmental Authority), as interpreted and enforced at the time in
question, including Environmental Law.
“Bill of Sale” has the meaning set forth in Section 3.2(b).
“Business Day” means any day on which banks are open for business in Texas,
other than Saturday or Sunday.
“Books and Records” has the meaning set forth in Section 2.2(d).
“Buyer” has the meaning set forth in the preamble.
“Buyer Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Buyer, or its Affiliates, at the Closing
pursuant to Section 3.3 hereof and each

HOU02:1274360    2

--------------------------------------------------------------------------------



other document or Contract entered into by the Buyer, or its Affiliates, in
connection with this Agreement or the Closing.
“Buyer Indemnified Costs” means (a) any and all damages, losses, Claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any of the
Buyer Indemnified Parties incurs and that arise out of or relate to any breach
of a representation, warranty or covenant of Seller under this Agreement, and
(b) any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing. Notwithstanding anything in the foregoing to
the contrary, Buyer Indemnified Costs shall exclude any and all Special Damages
(other than those that are a result of (x) a third-party claim for Special
Damages, (y) the gross negligence or willful misconduct of the Seller or (z) the
failure of the Seller to perform its obligations under Section 6.8).
“Buyer Indemnified Parties” means Buyer and each officer, director, partner,
manager, employee, consultant, stockholder, and Affiliate of Buyer, including
the Partnership.
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
“Claimant” has the meaning set forth in Section 9.5.
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.
“Confidential Information” means all information, documents, records and data
that a Party furnishes or otherwise discloses to the other Party (including any
such items furnished prior to the execution of this Agreement), together with
all analyses, compilations, studies, memoranda, notes or other documents,
records or data (in whatever form maintained, whether documentary, computer or
other electronic storage or otherwise) prepared by the receiving Party which
contain or otherwise reflect or are generated from such information, documents,
records and data; provided, however, that the term “Confidential Information”
does not include any information that (a) at the time of disclosure or
thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (b) is developed by
the receiving Party without reliance on any Confidential Information or (c) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.
“Consents” means all notices to, authorizations, consents, Orders or approvals
of, or registrations, declarations or filings with, or expiration of waiting
periods imposed by, any

HOU02:1274360    3

--------------------------------------------------------------------------------



Governmental Authority, and any notices to, consents or approvals of any other
third party, in each case that are required by Applicable Law or by Contract in
order to consummate the transactions contemplated by this Agreement and the
Ancillary Documents.
“Contract” means any written contract, agreement, indenture, instrument, note,
bond, loan, lease, mortgage, franchise, license agreement, purchase order,
binding bid or offer, binding term sheet or letter of intent or memorandum,
commitment, letter of credit or any other legally binding arrangement, including
any amendments or modifications thereof and waivers relating thereto.
“Delek US” means Delek US Holdings, Inc., a Delaware corporation.
“Dispute” means any and all disputes, Claims, controversies and other matters in
question between Seller, on the one hand, and Buyer, on the other hand, arising
out of or relating to this Agreement or the alleged breach hereof, or in any way
relating to the subject matter of this Agreement regardless of whether (a)
allegedly extra-contractual in nature, (b) sounding in contract, tort or
otherwise, (c) provided for by Applicable Law or otherwise or (d) seeking
damages or any other relief, whether at law, in equity or otherwise.
“Effective Time” has the meaning set forth in Section 3.1.
“Encumbrance” means any mortgage, pledge, charge, hypothecation, claim,
easement, right of purchase, security interest, deed of trust, conditional sales
agreement, encumbrance, interest, option, lien, right of first refusal, right of
way, defect in title, encroachments or other restriction, whether or not imposed
by operation of Applicable Law, any voting trust or voting agreement,
stockholder agreement or proxy.
“Environmental Consent Decree” has the meaning set forth in Section 5.6.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other similar federal, state or
local environmental conservation and protection laws, each as amended from time
to time.
“Excluded Assets” has the meaning set forth in Section 2.3.

HOU02:1274360    4

--------------------------------------------------------------------------------



“Existing Agreements” means all Contracts to which the Seller is a party or by
which it is bound that are related to the Transferred Assets.
“Fundamental Representations” has the meaning set forth in Section 7.4(a).
“General Partner” means Delek Logistics GP, LLC, a Delaware limited liability
company.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Indemnified Costs” means the Buyer Indemnified Costs and the Seller Indemnified
Costs, as applicable.
“Indemnified Party” means the Buyer Indemnified Parties and the Seller
Indemnified Parties.
“Indemnifying Party” has the meaning set forth in Section 8.2.
“Lease and Access Agreement” has the meaning set forth in Section 3.2(a).
“Material Adverse Effect” means any material adverse change, circumstance,
effect or condition in or relating to the Transferred Assets or the assets,
financial condition, results of operations, or business of any Person or that
materially impedes the ability of any Person to consummate the transactions
contemplated hereby, other than any change, circumstance, effect or condition in
the refining or pipelines industries generally (including any change in the
prices of crude oil, natural gas, natural gas liquids, feedstocks or refined
products or other hydrocarbon products, industry margins or any regulatory
changes or changes in Applicable Law) or in United States or global economic
conditions or financial markets in general. Any determination as to whether any
change, circumstance, effect or condition has a Material Adverse Effect shall be
made only after taking into account all effective insurance coverages and
effective third-party indemnifications with respect to such change,
circumstance, effect or condition.
“Omnibus Agreement” means that certain Omnibus Agreement entered into and
effective as of November 7, 2012, by and among Delek US, the Seller, Lion Oil
Company, the Partnership, Paline Pipeline Company, LLC, SALA Gathering Systems,
LLC, Magnolia Pipeline Company, LLC, El Dorado Pipeline Company, LLC, Delek
Crude Logistics, LLC, Delek Marketing-Big Sandy, LLC, Delek Logistics Operating,
LLC and the General Partner.
“Order” means any order, writ, injunction, decree, compliance or consent order
or decree, settlement agreement, schedule and similar binding legal agreement
issued by or entered into with a Governmental Authority.
“Partnership” means Delek Logistics Partners, LP, a Delaware limited
partnership.

HOU02:1274360    5

--------------------------------------------------------------------------------



“Party” and “Parties” have the meanings set forth in the preamble.
“Permits” has the meaning set forth in Section 2.2(c).
“Permitted Encumbrances” means (a) liens for taxes not yet due and payable;
(b) liens of mechanics, laborers, suppliers, workers and materialmen incurred in
the ordinary course of business for sums not yet due or being diligently
contested in good faith; and (c) liens securing rental, storage, throughput,
handling or other fees or charges owing from time to time to common carriers,
solely to the extent of such fees or charges.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.
“Purchase Price” has the meaning set forth in Section 2.5(a).
“Receiving Party Personnel” has the meaning set forth in Section 9.6(d).
“Respondent” has the meaning set forth in Section 9.5.
“Restated Omnibus Agreement” has the meaning set forth in Section 3.2(d).
“Right of Way Agreement” has the meaning set forth in Section 3.2(f).
“Seller” has the meaning set forth in the preamble.
“Seller Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Seller, or its Affiliates, at the Closing
pursuant to Section 3.2 hereof and each other document or Contract entered into
by the Seller, or its Affiliates, in connection with this Agreement or the
Closing.
“Seller Indemnified Costs” means (a) any and all damages, losses, Claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any of the
Seller Indemnified Parties incurs and that arise out of or relate to any breach
of a representation, warranty or covenant of Buyer under this Agreement, and (b)
any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing. Notwithstanding anything in the foregoing to
the contrary, Seller Indemnified Costs shall exclude any and all Special Damages
(other than those that are a result of (x) a third-party claim for Special
Damages or (y) the gross negligence or willful misconduct of Buyer).
“Seller Indemnified Parties” means Seller and each officer, director, partner,
manager, employee, consultant, stockholder, and Affiliate of Seller, including
Delek US.
“Site Services Agreement” has the meaning set forth in Section 3.2(e).

HOU02:1274360    6

--------------------------------------------------------------------------------



“Special Damages” means any consequential, punitive, special, incidental or
exemplary damages, or for loss of profits or revenues.
“Tankage” has the meaning set forth in Section 2.2(b).
“Terminal” has the meaning set forth in Section 2.2(a).
“third-party action” has the meaning set forth in Section 8.2.
“Transferred Assets” has the meaning set forth in Section 2.2.
“Throughput and Tankage Agreement” has the meaning set forth in Section 3.2(c).
“Tyler Refinery” has the meaning set forth in the preamble.
“Under Construction Tanks” has the meaning set forth in Section 6.6.
ARTICLE II    
TRANSFER OF ASSETS AND AGGREGATE CONSIDERATION
2.1    Sale of Assets. Subject to all of the terms and conditions of this
Agreement, the Seller hereby sells, assigns, transfers and conveys to the Buyer,
and the Buyer hereby purchases and acquires from the Seller, the Transferred
Assets, free and clear of all Encumbrances, other than Permitted Encumbrances.
2.2    Transferred Assets. For purposes of this Agreement, the term “Transferred
Assets” shall mean the following assets, properties and rights of the Seller,
other than the Excluded Assets:
(a)    all of the Seller’s right, title and interest to the light products
loading rack located adjacent to the Tyler Refinery, including the loading
facilities, piping, meters, recorders, valves, fittings, improvements, truck and
other facilities related thereto, set forth on Schedule 2.2(a) to this Agreement
(the “Terminal”);
(b)    all of the Seller’s right, title and interest to the crude oil, refined
products and intermediates storage tanks located at the Tyler Refinery and all
spheres, bullets, valves, pumps, meters, recorders, fittings, improvements and
other equipment related to such storage tanks, set forth on Schedule 2.2(b) to
this Agreement (the “Tankage”);
(c)    to the extent transferable or assignable, all permits, licenses,
sublicenses, certificates, approvals, consents, notices, waivers, variances,
franchises, registrations, orders, filings, accreditations, or other similar
authorizations, including pending applications or filings therefor and renewals
thereof, required by any Applicable Law or Governmental Authority or granted by
any Governmental Authority that are related to the Transferred Assets
(collectively, the “Permits”);
(d)    all of the records and files related to the operation of the Transferred
Assets, including, plans, drawings, instruction manuals, operating and technical
data and records, whether

HOU02:1274360    7

--------------------------------------------------------------------------------



computerized or hard copy, tax files, books, records, tax returns and tax work
papers, supplier lists, reference catalogs, surveys, engineering statements,
maintenance records and studies, environmental records, environmental reporting
information, emission data, testing and sampling data and procedures, data
related to the pipelines and tanks associated with construction, inspection and
operating records, any and all information necessary to meet compliance
obligations with respect to Environmental Laws and any other Applicable Laws, in
each case related to the Transferred Assets and existing as of the Closing Date
(the “Books and Records”);
(e)    all of the Seller’s right, title and interest, if any, in and to
unexpired warranties and guarantees from third parties that are not Affiliates
of the Seller to the extent related to the Transferred Assets and to the extent
such warranties or guarantees are transferable to the Buyer, including
warranties set forth in any equipment purchase agreement, construction
agreement, lease agreement, consulting agreement or agreement for architectural
or engineering services, it being understood that nothing in this paragraph
shall be construed as a representation by the Seller that any such warranty
remains in effect or is enforceable; and
(f)    all claims, demands, causes of action, choses in action, rights of
recovery, rights of set-off, rights to refunds and similar rights against third
parties that are not Affiliates of the Seller (including indemnification and
contribution) to the extent related to (i) the ownership or operation of the
Transferred Assets after the Effective Time or (ii) any damage to the
Transferred Assets not repaired prior to the Effective Time, or any portion
thereof, if any, including those set forth on Schedule 2.2(f) and including any
claims for refunds, prepayments, offsets, recoupment, condemnation awards,
judgments and the like, whether received as payment or credit against future
liabilities, in each case to the extent related to the matters covered by
clauses (i) or (ii) above.
2.3    Excluded Assets. The Transferred Assets shall not include, and the Seller
reserves and retains all right, title and interest in and to the following
(collectively, the “Excluded Assets”):
(a)    all real property, including all real property subject to the Lease and
Access Agreement;
(b)    all inventory, including raw materials, intermediates, products,
byproducts and wastes that is stored in the Tankage or the storage facilities
located at the Terminal at or prior to the Closing;
(c)    the rights of the Seller to the name “Delek” or any related or similar
trade names, trademarks, service marks, corporate names or logos, or any part,
derivative or combination thereof;
(d)    all of the Seller’s and any of its Affiliates’ right, title and interest
in and to all accounts receivable and all notes, bonds, and other evidences of
indebtedness of and rights to receive payments arising out of sales, services,
rentals and other activities occurring in connection with and attributable to
the ownership or operation of the Transferred Assets prior to the Effective Time
and the security arrangements, if any, related thereto, including any rights
with respect to any third party collection procedures or any other actions or
proceedings in connection therewith;

HOU02:1274360    8

--------------------------------------------------------------------------------



(e)    all rights, titles, claims and interests of the Seller or any of its
Affiliates (i) under any policy or agreement of insurance, (ii) under any bond,
(iii) to or under any condemnation damages or awards in regard to any taking or
(iv) to any insurance or bond proceeds; and
(f)    all claims, demands, causes of action, choses in action, rights of
recovery, rights of set-off, rights to refunds, and similar rights in favor of
the Seller or any of their Affiliates of any kind to the extent relating to (i)
the Excluded Assets or (ii) the ownership of the Transferred Assets prior to the
Effective Time (other than any damage to the Transferred Assets not repaired
prior to the Effective Time).
2.4    No Assumption of Liabilities. Except as expressly set forth herein, or in
the Ancillary Documents, the Buyer shall not assume or become obligated with
respect to any obligation or liability of the Seller and its Affiliates of any
nature whatsoever, as a result of the transactions contemplated by this
Agreement.
2.5    Consideration.
(a)    The aggregate consideration to be paid by the Buyer for the Transferred
Assets shall be $94,800,000 (the “Purchase Price”).
(b)    The Purchase Price shall be paid at the Closing by wire transfer of
immediately available funds to the accounts specified by the Seller.
ARTICLE III    
CLOSING
3.1    Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place simultaneously with the execution of this Agreement.
The date of the Closing is referred to herein as the “Closing Date” and the
Closing is deemed to be effective as of 12:01 a.m., Houston, Texas time, on the
Closing Date (the “Effective Time”).
3.2    Deliveries by the Seller. At the Closing, the Seller shall deliver, or
cause to be delivered, to the Buyer the following:
(a)    A counterpart to the lease and access agreement in the form mutually
agreed upon by the Parties (the “Lease and Access Agreement”), duly executed by
the Seller.
(b)    The bill of sale and assignment in the form mutually agreed upon by the
Parties (the “Bill of Sale”), duly executed by the Seller.
(c)    A counterpart of the throughput and tankage agreement in the form of
mutually agreed upon by the Parties (the “Throughput and Tankage Agreement”),
duly executed by the Seller.
(d)    A counterpart of the amended and restated omnibus agreement in the form
mutually agreed upon by the Parties (the “Restated Omnibus Agreement”), duly
executed by

HOU02:1274360    9

--------------------------------------------------------------------------------



Delek US and each applicable subsidiary of Delek US (excluding the General
Partner, the Buyer and the Partnership and its subsidiaries).
(e)    A counterpart of the site services agreement in the form mutually agreed
upon by the Parties (the “Site Services Agreement”), duly executed by the
Seller.
(f)    A counterpart to the right of way agreement in the form mutually agreed
upon by the Parties (the “Right of Way Agreement”), duly executed by the Seller.
(g)    Evidence in form and substance reasonably satisfactory to the Buyer of
the release and termination of all Encumbrances on the Transferred Assets, other
than Permitted Encumbrances.
3.3    Deliveries by the Buyer. At the Closing, the Buyer shall deliver, or
cause to be delivered, to the Seller the following:
(a)    The Purchase Price as provided in Section 2.2(b).
(b)    A counterpart to the Lease and Access Agreement, duly executed by the
Buyer.
(c)    A counterpart to the Throughput and Tankage Agreement, duly executed by
the Buyer.
(d)    A counterpart of the Restated Omnibus Agreement, duly executed by the the
General Partner, the Buyer and the Partnership and its subsidiaries.
(e)    A counterpart to the Site Services Agreement, duly executed by the Buyer.
(f)    A counterpart to the Right of Way Agreement, duly executed by the Buyer.
3.4    Prorations. On the Closing Date, or as promptly as practicable following
the Closing Date, but in no event later than 60 calendar days thereafter, the
real, if any, and personal property taxes with respect to the Transferred Assets
shall be prorated between the Buyer, on the one hand, and the Seller, on the
other hand, effective as of the Effective Time with the Seller being responsible
for amounts related to the period prior to but excluding the Effective Time and
the Buyer being responsible for amounts related to the period at and after the
Effective Time. If the final property tax rate or final assessed value for the
current tax year is not established by the Closing Date, the prorations shall be
made on the basis of the rate or assessed value in effect for the preceding tax
year and shall be adjusted when the exact amounts are determined. All such
prorations shall be based upon the most recent available assessed value
available prior to the Closing Date.
3.5    Reimbursement. If the Buyer, on the one hand, or the Seller, on the other
hand, pays any tax agreed to be borne by the other Party under this Agreement,
such other Party shall promptly reimburse the paying Party for the amounts so
paid. If any Party receives any tax refund or credit applicable to a tax paid by
another Party hereunder, the receiving Party shall promptly pay such amounts to
the Party entitled thereto.

HOU02:1274360    10

--------------------------------------------------------------------------------



ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller hereby represents and warrants to the Buyer that as of the date of
this Agreement:
4.1    Organization. The Seller is a limited partnership duly organized and
validly existing, under the Applicable Laws of the State of Texas. The Seller is
duly authorized to conduct business and is in good standing under the Applicable
Laws of each jurisdiction where such qualification is required, except where the
lack of such qualification would not have a Material Adverse Effect. The Seller
has the requisite limited partnership power and authority necessary to carry on
its business and to own and use the Transferred Assets owned or operated by it.
4.2    Authorization. The Seller has full limited partnership power and
authority to execute, deliver, and perform this Agreement and any Seller
Ancillary Documents to which it is a party. The execution, delivery, and
performance by the Seller of this Agreement and the Seller Ancillary Documents
and the consummation by the Seller of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary limited partnership action
of the Seller. This Agreement has been duly executed and delivered by the Seller
and constitutes, and each such Seller Ancillary Document executed or to be
executed by the Seller has been, or when executed will be, duly executed and
delivered by the Seller and constitutes, or when executed and delivered will
constitute, a valid and legally binding obligation of the Seller, enforceable
against it in accordance with their terms, except to the extent that such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting creditors’ rights and remedies generally and (b) equitable principles
which may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
4.3    No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Seller of this Agreement and the
other Seller Ancillary Documents to which it is a party does not, and the
consummation of the transactions contemplated hereby and thereby will not, (a)
violate, conflict with, or result in any breach of any provision of the Seller’s
certificate of formation or agreement of limited partnership, (b) violate in any
material respect any Applicable Law to which the Seller is subject or to which
any Transferred Asset is subject or (c) result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice or trigger any
rights to payment or other compensation under any Existing Agreement, or that
could prevent or materially delay the consummation of the transactions
contemplated by this Agreement. No Consent of any Governmental Authority is
required in connection with the execution, delivery and performance by the
Seller of this Agreement and the Seller Ancillary Documents to which the Seller
is a party or the consummation of the transactions contemplated hereby or
thereby.
4.4    Absence of Litigation. There is no Action pending or, to the knowledge of
the Seller, threatened against the Seller or any of its Affiliates relating to
the transactions contemplated by this Agreement or the Ancillary Documents or
the Transferred Assets which, if adversely determined, would reasonably be
expected to materially impair the ability of the Seller to perform its
obligations and agreements under this Agreement or the Seller Ancillary
Documents and to consummate the transactions contemplated hereby and thereby.

HOU02:1274360    11

--------------------------------------------------------------------------------



4.5    Bankruptcy. There are no bankruptcy, reorganization or rearrangement
proceedings under any bankruptcy, insolvency, reorganization, moratorium or
other similar laws with respect to creditors pending against, being contemplated
by, or, to the knowledge of the Seller, threatened, against the Seller.
4.6    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Seller who is entitled to receive from the Buyer any fee or
commission in connection with the transactions contemplated by this Agreement.
4.7    Title to Transferred Assets.
(a)    The Seller has good and valid title to the Transferred Assets, free and
clear of all Encumbrances, other than Permitted Encumbrances.
(b)    There has not been granted to any Person, and no Person possesses, any
right of first refusal to purchase any of the Transferred Assets, except
pursuant to this Agreement and the Omnibus Agreement.
4.8    Permits. The Seller has all material Permits necessary for the operation
of the Transferred Assets at the location and in the manner operated as of the
date hereof. The Seller is in material compliance with all Permits, all such
Permits are in full force and effect, and there is no Action pending or, to the
knowledge of the Seller, threatened before any Governmental Authority that seeks
the revocation, cancellation, suspension or adverse modification thereof.
4.9    Condition of Transferred Assets. The Transferred Assets are in good
operating condition and repair (normal wear and tear excepted), are free from
material defects (patent and latent), are suitable for the purposes for which
they are currently used and are not in need of material maintenance or repairs
except for ordinary routine maintenance and repairs, except that Tanks 137, 156
and 162 are currently not operating as they undergo maintenance and repairs to
comply with current minimum standards under American Petroleum Institute
Standard 653 for Aboveground Storage Tanks.
4.10    Compliance with Applicable Law. Except where the failure to be in
compliance would not have a Material Adverse Effect, with respect to the
Transferred Assets, including their operation, the Seller is and has been in
compliance with all, and to the knowledge of the Seller is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of any, Applicable Laws (other than Environmental
Laws).
4.11    Compliance with Environmental Law. Except where the failure to be in
compliance would not have a Material Adverse Effect, with respect to the
Transferred Assets, including their operation, the Seller is and has been in
compliance with all, and to the knowledge of the Seller is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of any, applicable Environmental Laws.
4.12    WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS

HOU02:1274360    12

--------------------------------------------------------------------------------



REPRESENTATIONS AND WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE
PARTIES IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS AND THE RESTATED OMNIBUS
AGREEMENT, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS
MADE, DOES NOT MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR
WRITTEN, PAST OR PRESENT, REGARDING (I) THE VALUE, NATURE, QUALITY OR CONDITION
OF THE TRANSFERRED ASSETS INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL,
GEOLOGY OR ENVIRONMENTAL CONDITION OF THE TRANSFERRED ASSETS GENERALLY,
INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE
TRANSFERRED ASSETS, (II) THE INCOME TO BE DERIVED FROM THE TRANSFERRED ASSETS,
(III) THE SUITABILITY OF THE TRANSFERRED ASSETS FOR ANY AND ALL ACTIVITIES AND
USES THAT MAY BE CONDUCTED THEREON, (IV) THE COMPLIANCE OF OR BY THE TRANSFERRED
ASSETS OR THEIR OPERATION WITH ANY APPLICABLE LAWS (INCLUDING WITHOUT LIMITATION
ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS), OR (V) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
TRANSFERRED ASSETS. EXCEPT TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE
ANCILLARY DOCUMENTS OR THE RESTATED OMNIBUS AGREEMENT, NONE OF THE PARTIES IS
LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE TRANSFERRED ASSETS FURNISHED BY
ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN
THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE RESTATED OMNIBUS AGREEMENT, EACH
OF THE PARTIES HERETO ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, THE TRANSFER AND CONVEYANCE OF THE TRANSFERRED ASSETS SHALL BE
MADE IN AN “AS IS,” “WHERE IS” CONDITION WITH ALL FAULTS, AND THE TRANSFERRED
ASSETS ARE TRANSFERRED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN
THIS SECTION 4.12. THIS SECTION 4.12 SHALL SURVIVE THE TRANSFER AND CONVEYANCE
OF THE TRANSFERRED ASSETS OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS
OF THIS SECTION 4.12 HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION
AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS
OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE
TRANSFERRED ASSETS THAT MAY ARISE PURSUANT TO APPLICABLE LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE RESTATED OMNIBUS AGREEMENT.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer hereby represents and warrants to the Seller that as of the date of
this Agreement:

HOU02:1274360    13

--------------------------------------------------------------------------------



5.1    Organization. The Buyer is an entity duly organized, validly existing and
in good standing under the Applicable Laws of its state of organization.
5.2    Authorization. The Buyer has full limited liability company power and
authority to execute, deliver, and perform this Agreement and any Buyer
Ancillary Documents to which it is a party. The execution, delivery, and
performance by the Buyer of this Agreement and the Buyer Ancillary Documents and
the consummation by the Buyer of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary limited liability company
action of the Buyer. This Agreement has been duly executed and delivered by the
Buyer and constitutes, and each such Buyer Ancillary Document executed or to be
executed the Buyer has been, or when executed will be, duly executed and
delivered by the Buyer and constitutes, or when executed and delivered will
constitute, a valid and legally binding obligation of the Buyer, enforceable
against it in accordance with their terms, except to the extent that such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting creditors’ rights and remedies generally and (b) equitable principles
which may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
5.3    No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Buyer of this Agreement and the Buyer
Ancillary Documents to which it is a party does not, and consummation of the
transactions contemplated hereby and thereby will not, (a) violate, conflict
with, or result in any breach of any provisions of the Buyer’s certificate of
formation or limited liability company agreement, (b) violate in any material
respect any Applicable Law to which the Buyer is subject or (c) result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice or trigger any rights to payment or other compensation under any Contract
to which the Buyer is a party or by which it is bound that could prevent or
materially delay the consummation of the transactions contemplated by this
Agreement. No Consent of any Governmental Authority is required in connection
with the execution, delivery and performance by the Buyer of this Agreement and
the Buyer Ancillary Documents to which the Buyer is a party or the consummation
of the transactions contemplated hereby or thereby.
5.4    Absence of Litigation. There is no Action pending or, to the knowledge of
the Buyer, threatened against the Buyer or any of its Affiliates relating to the
transactions contemplated by this Agreement or the Ancillary Documents or which,
if adversely determined, would reasonably be expected to materially impair the
ability of the Buyer to perform its obligations and agreements under this
Agreement or the Buyer Ancillary Documents and to consummate the transactions
contemplated hereby and thereby.
5.5    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Buyer who is entitled to receive from the Seller any fee or
commission in connection with the transactions contemplated by this Agreement.
5.6    Environmental Consent Decree. The Buyer acknowledges that it has received
notice and a copy of the consent decree entered in United States v. Tyler
Holding Company, Inc. and Delek

HOU02:1274360    14

--------------------------------------------------------------------------------



Refining, Ltd., case number 6:09-cv-319 (Eastern District of Texas) (the
"Environmental Consent Decree").
ARTICLE VI    
COVENANTS
6.1    Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Restated Omnibus Agreement, each of
the Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper,
or advisable under Applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to take all such action.
6.2    Further Assurances. After the Closing, each Party shall take such further
actions, including obtaining consents to assignment from third parties, and
execute such further documents as may be necessary or reasonably requested by
the other Party in order to effectuate the intent of this Agreement and the
Ancillary Documents and to provide such other Party with the intended benefits
of this Agreement and the Ancillary Documents. Following the Closing, the Buyer
and the Seller agree to remit to the other Party or its Affiliates, as
applicable, with reasonable promptness, any payments, rebates, bills or other
correspondence received on or in respect of, or otherwise relevant to the other
Party or its Affiliates including, with respect to the Buyer, the Transferred
Assets or, with respect to the Seller, the Excluded Assets.
6.3    Cooperation on Tax Matters. Following the Closing Date, the Parties shall
cooperate fully with each other and shall make available to the other, as
reasonably requested and at the expense of the requesting Party, and to any
Governmental Authority responsible for the administration of any tax, all
information, records or documents relating to tax liabilities or potential tax
liabilities of the Seller for all periods at or prior to the Effective Time and
any information which may be relevant to determining the amount payable under
this Agreement, and shall preserve all such information, records and documents
at least until the expiration of any applicable statute of limitations or
extensions thereof.
6.4    Cooperation for Litigation and Other Actions. Each Party shall cooperate
reasonably with the other Party, at the requesting Party’s expense (but
including only out-of-pocket expenses to unaffiliated third parties,
photocopying and delivery costs and not the costs incurred by any Party for the
wages or other benefits paid to its officers, directors or employees), in
furnishing reasonably available information, testimony and other assistance in
connection with any proceedings, tax audits or other disputes involving any of
the Parties hereto (other than in connection with disputes between the Parties).
6.5    Retention of and Access to Books and Records.
(a)    As promptly as practicable and in any event before 30 days after the
Closing Date, the Seller will deliver or cause to be delivered to the Buyer, at
the Buyer’s request, the Books and Records that are in the possession or control
of the Seller or its Affiliates and that relate to the operation of the
Transferred Assets. The Buyer agrees to hold and maintain the Books and Records

HOU02:1274360    15

--------------------------------------------------------------------------------



so that they may be reasonably retrievable and not to destroy or dispose of any
portion thereof for a period of three years from the Closing Date or such longer
time as may be required by Applicable Law, provided that, if it desires to
destroy or dispose of such Books and Records during such period, it will first
offer in writing at least 60 days before such destruction or disposition to
surrender them to the Seller and if the Seller does not accept such offer within
30 days after receipt of such offer, the Buyer may take such action.
(b)    The Buyer agrees to afford the Seller and its Affiliates and their
respective accountants, counsel and other designated individuals, during normal
business hours, upon reasonable request, at a mutually agreeable time, full
access to and the right to make copies of the Books and Records at no cost to
the Seller or its Affiliates (other than for reasonable out-of-pocket expenses);
provided that such access will not be construed to require the disclosure of
Books and Records that would cause the waiver of any attorney-client, work
product or like privilege; provided, further, that in the event of any
litigation, nothing herein shall limit any Party’s rights of discovery under
Applicable Law. Without limiting the generality of the preceding sentences, the
Buyer agrees to provide the Seller and its Affiliates reasonable access to and
the right to make copies of the Books and Records after the Closing for the
purposes of assisting the Seller and its Affiliates (a) in complying with the
Seller’s obligations under this Agreement, (b) in preparing and delivering any
accounting statements provided for under this Agreement and adjusting, prorating
and settling the charges and credits provided for in this Agreement, (c) in
owning or operating the Excluded Assets, (d) in preparing tax returns, (e) in
responding to or disputing any tax audit, (f) in asserting, defending or
otherwise dealing with any claim or dispute, known or unknown, under this
Agreement or with respect to Excluded Assets or (g) in asserting, defending or
otherwise dealing with any third party claim or dispute by or against the Seller
or its Affiliates relating to the Transferred Assets.
6.6    Tanks Under Construction. Tanks 2, 9, 15, 18 and 154 at the Tyler
Refinery (the “Under Construction Tanks”) are under construction and, as of the
date of this Agreement, such construction is incomplete. The Under Construction
Tanks are owned by the Seller and have not been transferred to the Buyer prior
to or contemporaneously with the Closing. Following the Closing, the Seller
agrees that it shall complete the construction of the Under Construction Tanks
in an expeditious and diligent manner and at the Seller’s sole cost and expense,
and the Buyer shall be entitled to participate in all stages of planning,
scheduling, implementing and oversight of the construction. Upon completion of
the construction of each Under Construction Tank, the Seller shall take such
further actions and execute such further documents as may be necessary or
reasonably requested by the Buyer to convey title to it, free and clear of all
Encumbrances, other than Permitted Encumbrances, to the Buyer. Prior to the
conveyance of an Under Construction Tank as described in the prior sentence,
risk of loss for the Under Construction Tank shall remain with the Seller, and
any loss, destruction or damage to such tank shall not relieve the Seller of the
obligation to diligently construct and convey such tank as described herein.
Notwithstanding the foregoing, the Seller shall not be entitled to any
consideration for conveyance of the Under Construction Tanks other than the
consideration received under Section 2.5, and conveyance of the Under
Construction Tanks shall not affect the Seller’s obligations under the
Throughput and Tankage Agreement. Following the conveyance of each Under
Construction Tank, the terms “Transferred Assets” and “Tankage” shall be deemed
to include such Tank, as applicable, for all purposes, including (i) breaches of
representations and warranties hereunder and any indemnification to which the
Buyer is entitled as

HOU02:1274360    16

--------------------------------------------------------------------------------



a result thereof, and (ii) any Ancillary Documents containing provisions or
defined terms that refer to or derive their meaning from the definition of
“Transferred Assets” under this Agreement.
6.7    Environmental Consent Decree. Upon the Seller’s request, the Buyer will
execute a modification to the Environmental Consent Decree that makes the Buyer
responsible for complying with the terms and conditions of the Environmental
Consent Decree as may be required by the United States Environmental Protection
Agency. The Parties acknowledge that the prior sentence does not affect the
indemnity in Section 3.1(a)(v) of the Omnibus Agreement.
6.8    Permits. During the term of the Throughput and Tankage Agreement, (a) the
Seller shall maintain all Permits necessary for the operation of the Transferred
Assets, and (b) if the Buyer reasonably determines that it is necessary to
transfer any such Permits to the Buyer or its designee, the Seller shall, at its
own expense, take such actions as are necessary to transfer such Permits.
ARTICLE VII    
INDEMNIFICATION
7.1    Indemnification of Buyer and Seller. From and after the Closing and
subject to the provisions of this Article VII, (i) Seller agrees to indemnify
and hold harmless the Buyer Indemnified Parties from and against any and all
Buyer Indemnified Costs and (ii) Buyer agrees to indemnify and hold harmless the
Seller Indemnified Parties from and against any and all Seller Indemnified
Costs. For the avoidance of doubt, the foregoing indemnification is intended to
be in addition to and not in limitation of any indemnification to which the
Parties may be entitled under the Ancillary Documents.
7.2    Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to Seller or Buyer, as applicable (the “Indemnifying Party”), of
the commencement or assertion of any action, proceeding, demand, or claim by a
third party (collectively, a “third-party action”) in respect of which such
Indemnified Party seeks indemnification hereunder. Any failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it, he, or she may have to such Indemnified Party under this Article VII
unless the failure to give such notice materially and adversely prejudices the
Indemnifying Party. The Indemnifying Party shall have the right to assume
control of the defense of, settle, or otherwise dispose of such third-party
action on such terms as it deems appropriate; provided, however, that:
(a)    The Indemnified Party shall be entitled, at its own expense, to
participate in the defense of such third-party action (provided, however, that
the Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
any the Indemnifying Party in connection with the defense of such third-party
action, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action,
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);

HOU02:1274360    17

--------------------------------------------------------------------------------



(b)    The Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a material adverse effect on its business;
(c)    The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by each claimant or plaintiff to each Indemnified Party of a release
from all liability in respect of such third-party action; and
(d)    The Indemnifying Party shall not be entitled to control (but shall be
entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.
The Parties shall extend reasonable cooperation in connection with the defense
of any third-party action pursuant to this Article VII and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.
7.3    Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 7.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof.
Subject to the limitations set forth in Section 7.4(a), the failure of the
Indemnified Party to exercise promptness in such notification shall not amount
to a waiver of such claim unless the resulting delay materially prejudices the
position of the Indemnifying Party with respect to such claim.
7.4    Limitations. The following provisions of this Section 7.4 shall limit the
indemnification obligations hereunder:
(a)    The Indemnifying Party shall not be liable for any Indemnified Costs
pursuant to this Article VII unless a written claim for indemnification in
accordance with Section 7.2 or Section 7.3 is given by the Indemnified Party to
the Indemnifying Party with respect thereto on or before 5:00 p.m., Houston,
Texas time, on or prior to the first anniversary of the Closing Date;

HOU02:1274360    18

--------------------------------------------------------------------------------



provided, however, that written claims for indemnification (i) for Indemnified
Costs arising out of a breach of any representation or warranty contained in
Sections 4.1, 4.2, 4.6, 4.7, 5.1, 5.2 and 5.5 (the “Fundamental
Representations”) may be made at any time and (ii) for Indemnified Costs arising
out of a breach of any covenant may be made at any time prior to the expiration
of such covenant according to its terms.
(b)    An Indemnifying Party shall not be obligated to pay for any Indemnified
Costs under this Article VII until the amount of all such Indemnified Costs
exceeds, in the aggregate, $500,000, in which event Indemnifying Party shall pay
or be liable for all such Indemnified Costs from the first dollar. The aggregate
liability of an Indemnifying Party under this Article VII shall not exceed
$15,000,000. The limitations in the previous two sentences shall not apply to
Indemnified Costs to the extent such costs arise out of a breach of any
Fundamental Representations.
(c)    Each Party acknowledges and agrees that, after the Closing Date,
notwithstanding any other provision of this Agreement to the contrary, the
Buyer’s and the other Buyer Indemnified Parties’ and the Seller’s and the other
Seller Indemnified Parties’ sole and exclusive remedy with respect to the
Indemnified Costs shall be in accordance with, and limited by, the provisions
set forth in this Article VII. The Parties further acknowledge and agree that
the foregoing is not the remedy for and does not limit the Parties’ remedies for
matters covered by the indemnification provisions contained in the Ancillary
Documents. Any indemnification obligation of the Seller to the Buyer Indemnified
Parties on the one hand, or the Buyer to the Seller Indemnified Parties on the
other hand, pursuant to this Article VII shall be reduced by an amount equal to
any indemnification recovery by such Indemnified Parties pursuant to the other
Ancillary Documents between the Parties to the extent that such other
indemnification recovery arises out of the same event or circumstance giving
rise to the indemnification obligation of the Seller or the Buyer, respectively,
hereunder.
7.5    Tax Related Adjustments. The Seller and the Buyer agree that any payment
of Indemnified Costs made hereunder will be treated by the Parties on their tax
returns as an adjustment to the Purchase Price.
ARTICLE VIII    
MISCELLANEOUS
8.1    Expenses. Except as provided in Section 3.4 of this Agreement, or as
provided in the Ancillary Documents or the Restated Omnibus Agreement, all costs
and expenses incurred by the Parties in connection with the consummation of the
transactions contemplated hereby shall be borne solely and entirely by the Party
which has incurred such expense. For the avoidance of doubt, the Buyer shall be
responsible for all costs and expenses (including attorneys’ fees and expenses)
incurred by the conflicts committee of the General Partner in connection with
this Agreement and the transactions contemplated herein. Except as this
Agreement otherwise provides, the Seller on the one hand and the Buyer on the
other shall each be responsible for 50% of the payment of the aggregate costs
associated with obtaining the consents, approvals or authorizations necessary to
effect the transfer of the Transferred Assets to the Buyer as contemplated
herein.

HOU02:1274360    19

--------------------------------------------------------------------------------



8.2    Notices. All notices, requests, demands, and other communications
hereunder will be in writing and will be deemed to have been duly given: (a) if
by transmission by facsimile or hand delivery, when delivered; (b) if mailed via
the official governmental mail system, five Business Days after mailing,
provided that said notice is sent first class, postage pre-paid, via certified
or registered mail, with a return receipt requested; (c) if mailed by an
internationally recognized overnight express mail service such as FedEx, UPS, or
DHL Worldwide, one Business Day after deposit therewith is prepaid; or (d) if by
e-mail, one Business day after delivery with receipt is confirmed. All notices
will be addressed to the Parties at the respective addresses as follows:
if to the Seller:
Delek Refining, Ltd.
c/о Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271


with a copy, which shall not constitute notice, to:


Delek Refining, Ltd.
c/о Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271


if to the Buyer:
Delek Marketing & Supply, LP
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271


with a copy, which shall not constitute notice, to:


Delek Marketing & Supply, LP
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271



HOU02:1274360    20

--------------------------------------------------------------------------------



or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
8.3    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
8.4    Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
8.5    Arbitration Provision. Any and all Disputes shall be resolved through the
use of binding arbitration using three arbitrators, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 8.5 and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section 8.5
will control the rights and obligations of the Parties. Arbitration must be
initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by а Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. The Respondent shall respond to Claimant within 30 days after receipt
of Claimant’s notice, identifying the arbitrator Respondent has appointed. If
the Respondent fails for any reason to name an arbitrator within the 30-day
period, Claimant shall petition the American Arbitration Association for
appointment of an arbitrator for Respondent’s account. The two arbitrators so
chosen shall select а third arbitrator within 30 days after the second
arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by or for it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (i) be
neutral parties who have never been officers, directors or employees of the
Seller, the Buyer or any of their Affiliates and (ii) have not less than seven
years experience of in the energy industry. The hearing will be conducted in
Houston, Texas and commence within 30 days after the selection of the third
arbitrator. The Seller, the Buyer and the arbitrators shall proceed diligently
and in good faith in order that the award may be made as promptly as possible.
Except as provided in the Federal Arbitration Act, the decision of the
arbitrators will be binding on and non-appealable by the Parties hereto. The
arbitrators shall have no right to grant or award Special Damages.
8.6    Confidentiality.

HOU02:1274360    21

--------------------------------------------------------------------------------



(a)    Obligations. Each Party shall use commercially reasonable efforts to
retain the other Party’s Confidential Information in confidence and not disclose
the same to any third party nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 8.6. Each
Party further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.
(b)    Required Disclosure. Notwithstanding Section 8.6(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(c)    Return of Information. Upon written request by the disclosing Party, all
of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 8.6, and such archived or back-up Confidential Information shall
not be accessed except as required by Applicable Law.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

HOU02:1274360    22

--------------------------------------------------------------------------------



(e)    Survival. The obligation of confidentiality under this Section 8.6 shall
survive the termination of this Agreement for a period of two years.
8.7    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person (other than the Indemnified Parties with respect to
Article VII) any rights or remedies of any nature whatsoever under or by reason
of this Agreement.
8.8    Assignment of Agreement. Neither this Agreement nor any of the rights,
interests, or obligations hereunder may be assigned by any Party without the
prior written consent of the other Party hereto.
8.9    Captions. The captions in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof.
8.10    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
8.11    Integration. This Agreement, the Ancillary Documents and the Restated
Omnibus Agreement supersede any previous understandings or agreements among the
Parties, whether oral or written, with respect to their subject matter. This
Agreement, the Ancillary Documents and the Restated Omnibus Agreement contain
the entire understanding of the Parties with respect to the subject matter
hereof and thereof. No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or form part
of this Agreement, the Ancillary Documents or the Restated Omnibus Agreement
unless it is contained in a written amendment hereto or thereto and executed by
the Parties hereto or thereto after the date of this Agreement, the Ancillary
Documents or the Restated Omnibus Agreement.
8.12    Amendment; Waiver. This Agreement may be amended only in a writing
signed by all Parties. Any waiver of rights hereunder must be set forth in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive any
Party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.
8.13    Survival of Representations and Warranties. The representations and
warranties set forth in this Agreement shall survive the Closing until 5:00
p.m., Houston, Texas time, on the first anniversary of the Closing Date;
provided, however, that (a) any representation and warranty that is the subject
of a claim for indemnification hereunder which claim was timely made pursuant to
Section 8.4(a) shall survive with respect to such claim until such claim is
finally paid or adjudicated and (b) the Fundamental Representations shall
survive indefinitely.
ARTICLE IX    
INTERPRETATION

HOU02:1274360    23

--------------------------------------------------------------------------------



9.1    Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of Agreement. Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates. In construing this
Agreement:
(a)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(b)    the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;
(c)    a defined term has its defined meaning throughout this Agreement and each
Exhibit, Annex or Schedule to this Agreement, regardless of whether it appears
before or after the place where it is defined;
(d)    each Exhibit, Annex and Schedule to this Agreement is a part of this
Agreement, but if there is any conflict or inconsistency between the main body
of this Agreement and any Exhibit, Annex or Schedule, the provisions of the main
body of this Agreement shall prevail;
(e)    the term “cost” includes expense and the term “expense” includes cost;
(f)    the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;
(g)    the inclusion of a matter on a Schedule in relation to a representation
or warranty shall not be deemed an indication that such matter necessarily
would, or may, breach such representation or warranty absent its inclusion on
such Schedule;
(h)    any reference to a statute, regulation or law shall include any amendment
thereof or any successor thereto and any rules and regulations promulgated
thereunder;
(i)    currency amounts referenced herein, unless otherwise specified, are in
U.S. Dollars;
(j)    unless the context otherwise requires, all references to time shall mean
time in Houston, Texas;
(k)    whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified; and
(l)    if a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb).
9.2    References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” “subsection,” “Exhibit” or “Schedule” shall be to an
Article, Section, subsection, Exhibit or Schedule of this Agreement, unless the
context requires otherwise. Unless the context clearly

HOU02:1274360    24

--------------------------------------------------------------------------------



requires otherwise, the words “this Agreement,” “hereof,” “hereunder,” “herein,”
“hereby,” or words of similar import shall refer to this Agreement as a whole
and not to a particular Article, Section, subsection, clause or other
subdivision hereof. Cross references in this Agreement to a subsection or a
clause within a Section may be made by reference to the number or other
subdivision reference of such subsection or clause preceded by the word
“Section.” Whenever the context requires, the words used herein shall include
the masculine, feminine and neuter gender, and the singular and the plural.
[Remainder of page intentionally left blank. Signature page follows.]


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
BUYER:
DELEK MARKETING & SUPPLY, LP
By: DELEK MARKETING GP, LLC,
    its general partner
By: /s/ Assaf Ginzburg    
Name: Assaf Ginzburg
Title: EVP/Chief Financial Officer
By: /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: EVP/General Counsel and Secretary
SELLER:
DELEK REFINING, LTD.

By: DELEK U.S. REFINING GP, LLC,
     its general partner
By: /s/ Kent B. Thomas    
Name: Kent B. Thomas
Title: EVP/General Counsel

HOU02:1274360    25

--------------------------------------------------------------------------------



By: /s/ Danny Norris    
Name: Danny Norris
Title: VP/Finance



HOU02:1274360    [Signature Page to Asset Purchase Agreement]

--------------------------------------------------------------------------------



Schedule 2.2(a)
Terminal
Located at the Tyler refinery, the terminal consists of a truck loading rack
with nine loading bays supplied by pipeline from storage tanks located at the
refinery.

HOU02:1274360

--------------------------------------------------------------------------------



Schedule 2.2(b)
[Tankage]
1.
Tanks (“Tanks”) described on Annex 1 attached hereto.

2.
Equipment used in connection with the operation of the tanks described on Annex
2 attached hereto.

3.
Lease automatic custody transfer units (“LACT Units”) located on the Premises
(as defined in the Lease and Access Agreement) adjacent to the contractor
parking area inside Gate 2 off of Commerce Street.

4.
Pipelines running to and from the LACT Units (“LACT Pipelines”).

5.
Internal load racks located on the Premises (as defined in the Lease and Access
Agreement).

6.
Any crude oil or refined product pipelines to the extent the same run on, below,
above and/or within the Premises and that connect into the Tanks.



The following shall not be included in the items above, and shall be considered
Excluded Assets:
1.
Any crude oil or refined product pipelines that run on, below, above and/or
within the Tyler Refinery (including the Premises) that do not connect into the
Tanks, excluding the LACT Pipelines.

2.
Any crude oil or refined product pipelines to the extent the same run on, below,
above and/or within the Tyler Refinery (excluding the Premises), excluding the
LACT Pipelines.








Schedule 2.2

--------------------------------------------------------------------------------



Group A Tankage
 
 
 
 
 
 
 
 
 
 
 
 
Tank #
Location
Assigned Service
Piped For
Size (BBL)
usable capacity
Storable Volume
Heel
Dia Ft
Height Ft
Type
Floating Roof
Foam Chamber
Date Built
01-T-
6
West Tank Farm
JP8
Diesel & Gasoline & Trim Components
10,000


8,024


6,895


1,129


64.0
18.0
C.Roof
IFR
Y
1,931
01-T-
7
West Tank Farm
Jet A
Diesel & Gasoline & Trim Components
10,000


7,457


6,322


1,135


64.0
18.0
C.Roof
IFR
Y
1,954
01-T-
8
West Tank Farm
Jet A
Diesel & Gasoline & Trim Components
10,000


7,449


6,320


1,129


64.0
18.0
C.Roof
IFR
Y
1,931
01-T-
11
West Tank Farm
Carbon Black Oil
Carbon Black Oil
20,000


16,995


16,995


—


80.0
24.0
C.Roof
 
 
1,931
01-T-
12
West Tank Farm
Ultra Low Sulfur Diesel
Distillate
20,000


12,601


10,943


1,658


80.0
24.0
C.Roof
 
Y
1,931
01-T-
13
West Tank Farm
Ultra Low Sulfur Diesel
Distillate
80,000


74,329


67,910


6,419


120.0
43.5
C.Roof
 
Y
1,933
01-T-
16
West Tank Farm
Gas Oil/Topped Crude
Gas Oil/ Topped Crude
80,000


72,768


68,914


3,854


120.0
43.5
C.Roof
 
 
1,933
01-T-
17
West Tank Farm
Ultra Low Sulfur Diesel
Distillate
55,000


50,568


47,472


3,096


97.0
41.5
C.Roof
 
 
1,933
01-T-
19
West Tank Farm
Topped Crude/Gas Oil
Topped Crude/Gas Oil
55,000


50,822


48,224


2,598


97.0
42.5
C.Roof
 
 
1,943
01-T-
37
North Tank Farm
Av Gasoline Blending
Lt.Cat/Reformate,Lt Alkylate,Xfrs,AvGas
10,000


8,996


7,859


1,137


45.0
36.0
C.Roof
IFR
Y
1,958
01-T-
39
West Tank Farm
 Commercial Butane
 Commercial Butane
1,500


1,446


1,446


—


12.0
77.75' OAL
Bullet
 
 
1,953
01-T-
40
West Tank Farm
 Commercial Butane
 Commercial Butane
1,000


971


971


—


 
 
Bullet
 
 
1,944
01-T-
41
West Tank Farm
 Commercial Butane
 Commercial Butane
750


682


682


—


8.0
77' OAL
Bullet
 
 
1,944
01-T-
44
West Tank Farm
Propane
Propane
1,500


1,634


1,634


—


12.2
86'OAL
Bullet
 
 
1,950
01-T-
46
North Tank Farm
Ethanol
Ethanol
5,000


4,461


3,696


766


35.0
29.5
C.Roof
IFR
Y
1,950
01-T-
47
North Tank Farm
Ethanol
Ethanol
5,000


4,468


3,701


767


35.0
29.5
C.Roof
IFR
Y
1,950
01-T-
50
West Tank Farm
Propane
Propane
750


682


682


—


 
 
Bullet
 
 
1,953
01-T-
51
West Tank Farm
Propane
Propane
750


682


682


—


 
 
Bullet
 
 
2,005
01-T-
52
West Tank Farm
Sub grade 84
Blended Gasoline,H.T Hvy St Run,Isom
20,000


18,072


16,036


2,036


60.0
40.0
C.Roof
IFR
 
1,953
01-T-
53
West Tank Farm
Hydrotreated HSR naphtha
Blended Gasoline,H.T Hvy St Run,Isom
20,000


17,857


15,957


1,900


60.0
40.0
C.Roof
IFR
Y
1,953
01-T-
54
West Tank Farm
Hydrotreated HSR naphtha
H.T.Heavy St Run
20,000


17,131


15,368


1,764


60.0
40.0
C.Roof
IFR
Y
1,954
01-T-
55
West Tank Farm
Hydrotreated HSR naphtha
H.T.Heavy St Run
20,000


17,966


15,942


2,024


60.0
40.0
C.Roof
IFR
 
1,954
01-T-
58
North Tank Farm
Aviation Gasoline
Lt.Cat/Reformate,Lt Alkylate,Xfrs
10,000


8,960


7,834


1,126


45.0
35.5
C.Roof
IFR
Y
1,953
01-T-
59
North Tank Farm
L.Alkylate
Lt.Cat/Ref./Lt.Alky,Plat,Xfrs
10,000


7,753


6,044


1,710


45.0
35.5
C.Roof
IFR
Y
1,953
01-T-
60
North Tank Farm
FCC Gasoline /Total Alkylate
Lt.Alkylate, Lt Cat/Reformate RD
20,000


18,268


15,986


2,282


60.0
40.0
C.Roof
IFR
Y
1,953
01-T-
61
North Tank Farm
Platformate
Any Platformate RD
20,000


18,215


15,959


2,256


60.0
40.0
C.Roof
IFR
 
1,953
01-T-
62
North Tank Farm
FCC Gasoline /Total Alkylate
Lt.Cat/Reformate RD
56,000


48,184


42,377


5,807


100.0
40.0
C.Roof
IFR
Y
1,954
01-T-
63
North Tank Farm
 Platformate
Any Plat/Tot.Alkylate RD
56,000


48,849


42,993


5,856


100.0
40.0
C.Roof
IFR
Y
1,953


Schedule 2.2

--------------------------------------------------------------------------------



01-T-
64
West Tank Farm
Coker Naphtha
Coker Naphtha
3,500


3,179


3,179


—


33.5
 
Sphere
 
 
1,954
01-T-
65
West Tank Farm
Coker Naphtha
Coker Naphtha
3,500


3,179


3,179


—


33.5
 
Sphere
 
 
1,954
01-T-
66
North Tank Farm
GHT Charge
GHT Charge
55,221


48,580


42,968


5,612


100.0
40.0
C.Roof
IFR
 
 
01-T-
67
West Tank Farm
DHT Charge
DHT Charge
10,000


9,711


8,211


1,500


46.0
40.0
C.Roof
IFR
 
2,011
01-T-
68
West Tank Farm
Aviation Gasoline
Aviation Gasoline
10,000


8,558


7,553


1,005


46.0
40.0
C.Roof
IFR
 
2,012
01-T-
69
West Tank Farm
VTB Heavy
VTB Heavy
10,000


9,642


8,490


1,152


46.0
40.0
C.Roof
IFR
 
2,012
01-T-
103
Alky Tank Farm
Isobutane
No Piping Changes
1,000


975


975


—


10.8
56.5 OAL
Bullet
 
 
1,954
01-T-
104
Alky Tank Farm
Isobutane
No Piping Changes
1,000


975


975


—


10.8
56.5 OAL
Bullet
 
 
1,954
01-T-
105
Alky Tank Farm
Isobutane
No Piping Changes
1,000


975


975


—


10.8
56.5 OAL
Bullet
 
 
1,954
01-T-
106
Alky Tank Farm
Isobutane
No Piping Changes
1,000


997


997


—


10.8
56.5 OAL
Bullet
 
 
1,954
01-T-
107
Alky Tank Farm
Isobutane
No Piping Changes
1,000


997


997


—


10.8
56.5 OAL
Bullet
 
 
1,954
01-T-
115
Subgrade 84
Subgrade 84
Blended Gasoline, Trim Butane/Isom
24,000


21,420


19,173


2,246


60.0
48.0
C.Roof
IFR
Y
1,956
01-T-
116
Subgrade 84
Subgrade 84
Blended Gasoline, Trim Butane/Isom
24,000


21,393


19,151


2,243


60.0
48.0
C.Roof
IFR
Y
1,956
01-T-
118
Aviation Tank Farm
L Alkylate
L Alkylate
6,000


5,224


4,637


587


35.0
36.0
C.Roof
IFR
 
1,956
01-T-
122
Sales Tank Farm
Unlead 87
Blended Gasoline, Trim Butane/Isom
10,000


8,994


7,724


1,270


45.0
36.0
C.Roof
IFR
Y
1,957
01-T-
123
Sales Tank Farm
B100
Blended Gasoline, Trim Butane/Isom
10,000


8,735


7,502


1,234


45.0
36.0
C.Roof
IFR
Y
1,957
01-T-
124
Sales Tank Farm
Subgrade 91
Blended Gasoline, Trim Butane/Isom
10,000


8,977


7,714


1,263


45.0
36.0
C.Roof
IFR
Y
1,957
01-T-
125
Sales Tank Farm
Subgrade 91
Blended Gasoline, Trim Butane/Isom
10,000


8,969


7,701


1,267


45.0
36.0
C.Roof
IFR
Y
1,957
01-T-
126
West Tank Farm
Lt Cycle oil
Distillate, Lt.Cat/Reformate,Isom/Gas Oil
80,000


75,065


70,106


4,959


120.0
40.0
C.Roof
IFR
 
1,958
01-T-
127
West Tank Farm
Gas Oil
Gas Oil/ Topped Crude
80,000


76,872


71,852


5,020


120.0
40.0
C.Roof
IFR
 
1,958
01-T-
129
Alky Tank Farm
Olefins
No Piping Changes
1,500


1,500


1,500


—


12.0
 
Bullet
 
 
1,958
01-T-
130
Alky Tank Farm
Olefins
No Piping Changes
1,500


1,500


1,500


—


12.0
 
Bullet
 
 
1,958
01-T-
131
Alky Tank Farm
Olefins
No Piping Changes
1,500


1,500


1,500


—


12.0
 
Bullet
 
 
1,958
01-T-
132
Alky Tank Farm
Olefins
No Piping Changes
1,500


1,500


1,500


—


12.0
 
Bullet
 
 
1,958
01-T-
133
Alky Tank Farm
Olefins
No Piping Changes
1,500


1,500


1,500


—


12.0
 
Bullet
 
 
1,958
01-T-
134
West Tank Farm
JP8
Kerosene Rundown
3,000


2,504


2,254


251


30.0
24.0
C.Roof
 
Y
1,967
01-T-
135
West Tank Farm
JP8
Kerosene Rundown
3,000


2,520


2,268


252


30.0
24.0
C.Roof
 
 
1,967
01-T-
136
North Tank Farm
FCC Gasoline /Total Alkylate
Lt.Cat/Ref./Lt.Alky,Plat,Xfrs
20,000


18,136


16,009


2,127


60.0
42.0
C.Roof
IFR
Y
1,968
01-T-
137
North Tank Farm
L Alkylate
Lt.Cat/Ref./Lt.Alky,Plat,Xfrs
20,000


18,032


15,921


2,111


60.0
42.0
C.Roof
IFR
 
1,968
01-T-
150
Pipeline Tank Farm
Ultra Low Sulfur Diesel
Distillate, Kerosene
35,000


33,366


30,674


2,692


80.0
40.0
C.Roof
 
Y
1,959
01-T-
151
Pipeline Tank Farm
Platformate
Platformate
33,800


30,631


25,523


5,108


80.0
39.8
Open
EFR
Y
1,959
01-T-
152
Pipeline Tank Farm
Kerosene (JP8)
Kerosene
35,000


33,241


31,447


1,794


80.0
40.0
C.Roof
 
 
1,959
01-T-
153
Pipeline Tank Farm
Kerosene (JP8)
Gasoline , Kerosene
33,800


33,070


31,231


1,839


80.0
39.8
C.Roof
EFR
 
1,959


Schedule 2.2

--------------------------------------------------------------------------------



01-T-
155
Pipeline Tank Farm
Subgrade 84
Gasoline
65,000


58,735


50,695


8,040


100.0
48.0
Open
EFR
Y
1,959
01-T-
156
Pipeline Tank Farm
DHT Charge
Distillate, Gasoline,Kerosene
65,000


58,881


56,120


2,760


100.0
48.0
Open
EFR
Y
1,959
01-T-
160
Crude Tank Farm
Crude Oil
Crude Oil
80,000


74,357


62,714


11,643


111.5
48.0
C.Roof
IFR
 
1,978
01-T-
161
Crude Tank Farm
FBR Naphtha
Crude Oil/ FBR
80,000


74,135


63,056


11,079


111.5
48.0
C.Roof
IFR
Y
1,978
01-T-
162
Crude Tank Farm
Crude Oil
Crude Oil
80,000


74,372


62,761


11,611


111.5
48.0
C.Roof
IFR
 
1,978
01-T-
163
Crude Tank Farm
Crude Naphtha (Full Boiling Range)
Crude Naphtha
80,000


74,272


62,587


11,685


111.5
48.0
C.Roof
IFR
 
1,978
01-T-
164
West Tank Farm
Light Straight Run
Light Straight Run
31,000


28,449


22,934


5,515


62.0
47.0
Pressure
 
 
1,978
01-T-
165
Alky Tank Farm
Olefins
No Piping Changes
1,500


1,407


1,407


—


 
 
Bullet
 
 
1,979
01-T-
166
Alky Tank Farm
Olefins
No Piping Changes
1,500


1,405


1,405


—


 
 
Bullet
 
 
1,979
01-T-
167
Alky Tank Farm
Commercial Butane
No Piping Changes
4,000


4,022


4,022


—


36.0
 
Sphere
 
 
1,978
01-T-
169
West Tank Farm
LSR or Isomate RD
Isomate RD
22,000


21,465


21,465


—


56.3
49.5
Pressure
 
 
1,986
01-T-
170
Alky Tank Farm
Isobutane
No Piping Changes
1,500


1,616


1,616


—


12.0
74.6
Bullet
 
 
1,983
01-T-
171
Alky Tank Farm
Isobutane
No Piping Changes
1,500


1,616


1,616


—


12.0
74.6
Bullet
 
 
1,983
01-T-
180
Alky Tank Farm
Propane
No Piping Changes
2,200


2,268


2,268


—


12.0
74.6
Bullet
 
 
2,012
01-T-
181
Alky Tank Farm
Propane
No Piping Changes
2,200


2,267


2,267


—


12.0
74.6
Bullet
 
 
2,012
01-T-
182
Alky Tank Farm
PP mix
No Piping Changes
1,500


1,602


1,602


—


12.0
74.6
Bullet
 
 
2,012
01-T-
183
Alky Tank Farm
PP mix
No Piping Changes
1,500


1,602


1,602


—


12.0
74.6
Bullet
 
 
2,012
01-T-
101A
Alky Tank Farm
Off Spec Propane
No Piping Changes
1,000


969


610


360


10.8
56.5 OAL
Bullet
 
 
2,003
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Totals
1,681,971


1,532,147


1,373,472


 
 
 
 
 
 
 
 
 
 
 
Minimum Storage Capacity
 
1,348,147


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Group B Tankage
 
 
 
 
 
 
 
 
 
 
 
 
Tank #
Location
Assigned Service
Piped For
Size (BBL)
usable capacity
Storable Volume
Heel
Dia Ft
Height Ft
Type
Floating Roof
Foam Chamber
Date Built
01-T-
1
West Tank Farm
Waste Water Holding
Waste Water Holding
5,000


4,075


3,512


563


45.0
17.5
C.Roof
 
Y
1,931
01-T-
3
West Tank Farm
Recovered oil
Recovered oil
5,000


3,200


1,991


1,209


45.0
17.5
C.Roof
IFR
Y
1,949
01-T-
4
West Tank Farm
Recovered oil
Recovered oil
5,000


3,186


1,981


1,205


45.0
17.5
C.Roof
IFR
Y
1,949
01-T-
5
West Tank Farm
Waste Water Holding
Materials Unloaded From Trucks
10,000


8,027


6,896


1,131


64.0
18.0
C.Roof
IFR
Y
1,931


Schedule 2.2

--------------------------------------------------------------------------------



01-T-
14
West Tank Farm
Waste Water Holding
Waste Water Holding
80,000


80,000


62,000


18,000


120.0
43.5
C.Roof
 
 
1,933
01-T-
21
West Tank Farm
Oily Water
Water From Recovery Wells
2,500


2,591


2,591


—


25.0
29.7
C.Roof
IFR
 
1,954
01-T-
26
West Tank Farm
Oily Water
Water From Recovery Wells
2,500


2,591


2,591


—


25.0
29.7
C.Roof
IFR
 
1,954
01-T-
56
West Tank Farm
Waste Water Holding
Inactive
1,500


1,300


1,300


—


25.0
17.8
C.Roof
 
 
1,953
01-T-
119
Sulfuric Acid Area
Fresh Sulfuric Acid
Fresh/Spent Sulfuric Acid
500


467


467


—


12.0
25.0
C.Roof
 
 
1,956
01-T-
120
Sulfuric Acid Area
Fresh Sulfuric Acid
Fresh/Spent Sulfuric Acid
500


467


467


—


12.0
25.0
C.Roof
 
 
1,956
01-T-
168
West Tank Farm
Sour Water Holding Tank
Sour Water
2,500


 
—


 
24.5
29.5
3 psig
 
 
1,978
01-T-
173A
Sulfuric Acid Area
Spent Acid
Spent Acid
500


504


504


 
13.3
20.0
C.Roof
 
 
1,995
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Totals
115,500


106,408


84,299


 
 
 
 
 
 
 
 
 
 
 
Minimum Storage Capacity
 
26,408


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Out of Service Tanks - Pending Replacement and Future Transfer to MLP
 
 
 
 
 
 
 
 
 
 
Tank #
Location
Assigned Service
Piped For
Size (BBL)
usable capacity
Storable Volume
Heel
Dia Ft
Height Ft
Type
Floating Roof
Foam Chamber
Date Built
01-T-
2
West Tank Farm
Recovered oil
Recovered oil
5,000


3,249


2,021


1,228


45.0
17.5
C.Roof
IFR
Y
1,931
01-T-
9
West Tank Farm
JP8
Diesel & Gasoline & Trim Components
 was 10000


 
—


 
64.0
18.0
C.Roof
IFR
Y
1,931
01-T-
15
West Tank Farm
Gas Oil/Topped Crude
Gas Oil/ Topped Crude
 was 80000


 
—


 
120.0
43.5
C.Roof
 
 
1,933
01-T-
18
West Tank Farm
Topped Crude/Gas Oil
Topped Crude/Gas Oil
 was 55,000


 
—


 
97.0
42.5
C.Roof
 
 
1,943
01-T-
154
Pipeline Tank Farm
Waste Water Holding
Tank Bottoms, Water
10,000


9,000


9,000


—


42.5
40.0
C.Roof
IFR
 
1,959
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Schedule 2.2

--------------------------------------------------------------------------------



Tanks Not Transferred
 
 
 
 
 
 
 
 
 
 
 
 
Tank #
Location
Assigned Service
Piped For
Size (BBL)
usable capacity
Storable Volume
Heel
Dia Ft
Height Ft
Type
Floating Roof
Foam Chamber
Date Built
01-T-
34
API Separator Area
Waste Water Holding
Waste Water Holding
3,000


3,142


3,142


—


30.0
24.0
C.Roof
IFR
 
1,940
01-T-
35
API Separator Area
Waste Water Holding
Waste Water Holding
3,000


3,142


3,142


—


30.0
24.0
C.Roof
IFR
 
1,940
01-T-
172
Alky Tank Farm
Waste Water Holding
Waste Water Holding
40,000


40,000


40,000


—


120.0
 
Concrete
EFR
 
 
01-T-
174
 
Company Gasoline Tk
Company Gasoline Tk
 
 
—


 
 
 
 
 
 
 
01-T-
30
Aviation Tank Farm
Out of Service
Out of Service
5,000


 
—


 
35.0
30.0
C.Roof
IFR
Y
1,939
01-T-
31
Aviation Tank Farm
Out of Service
Out of Service
5,000


 
—


 
35.0
30.0
C.Roof
IFR
Y
1,939
01-T-
42
West Tank Farm
Out of Service
Out of Service
 was 9,000


 
—


 
43.5
34.0
C.Roof
 
Y
1,942
01-T-
43
West Tank Farm
Out of Service
Out of Service
 was 9,001


 
—


 
43.5
34.0
C.Roof
 
 
1,950
01-T-
49
West Tank Farm
Out of Service
Out of Service
 was 4,600


 
—


 
 
 
C.Roof
 
 
1,952
01-T-
111
Alky Tank Farm
Out of Service
Out of Service
 was 3,000


 
—


 
25.0
35.0
C.Roof
IFR
 
 
01-T-
112
Alky Tank Farm
Out of Service
Out of Service
 was 3,000


 
—


 
25.0
35.0
C.Roof
IFR
 
 
01-T-
117
Aviation Tank Farm
Out of Service
Out of Service
 was 6,000


 
—


 
35.0
36.0
C.Roof
IFR
 
1,956
01-T-
177
North Tank Farm
Out of Service
Out of Service
 
 
—


 
 
 
 
 
 
 




Schedule 2.2

--------------------------------------------------------------------------------



Schedule 2.2(f)
Third Party Claims
None.





